Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application No. 16/715745 filed on December 16, 2019.
Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-16) in the reply filed on July 12, 2021 is acknowledged. Additionally, examiner acknowledges and thanks Applicant for identifying a typo such that claims 1-8 are drawn to a method and claims 9-16 are drawn to a device. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two terminals” and “one terminal” and “a control element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Application No. JP 2016-111088 to Kamiyama et al. (Kamiyama) as provided in IDS in view of U.S. Pub No: 2003/0141579 to Oda et al. (Oda).
Regarding independent claim 9, Kamiyama discloses a semiconductor device (Fig. 10) comprising:
a switching element (Fig. 10: CHP1) and a diode element (Fig. 10: CHP2) placed on a switching element die pad (Fig. 10: P1) to which two terminals (Fig. 10: LD1A(P1,PT) and 
a control element (see Examiner’s Mark-up) placed on a control element die pad (see Examiner’s Mark-up) to which one terminal (see Examiner’s Mark-up) is connected, the control element (see Examiner’s Mark-up) being configured to control the switching element (the control element is connected by wire to the switching element), the one terminal (see Examiner’s Mark-up) being disposed on a second side opposite (SD2) to the first side (SD1);
a tie bar portion (see Examiner’s Mark-up) connecting between the two terminals (see Examiner’s Mark-up); and
a mold resin (see Fig. 10: MR and Examiner’s Mark-up) encapsulating the switching element (CHP1), the diode element (CHP2), and the control element (see Examiner’s Mark-up) to allow a plurality of terminals (see Examiner’s Mark-up) including the two terminals (Fig. 10: LD1A(P1,PT) and LD1B(P1,PT and Examiner’s Mark-up) and the one terminal (see Examiner’s Mark-up) to protrude outward.

    PNG
    media_image1.png
    602
    934
    media_image1.png
    Greyscale

Kamiyama fails to explicitly disclose the tie bar portion to be exposed outside.
Oda discloses the tie bar portion (Fig. 2b: 1a-a) to be exposed outside (outside of the mold resin).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the semiconductor device of the Kamiyama with a tie bar as taught by Oda in order to connect the side rail to the die pad (Oda ¶0003).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama and Oda and further in view of U.S. Pat # 4,912,546 to Fujita.
Regarding claim 10, Kamiyama and Oda disclose all of the limitations of claim 9 from which this claim depends.
Kamiyama and Oda fail to disclose wherein a first terminal of the two terminals is a dummy terminal shorter than a second terminal of the two terminals.


    PNG
    media_image2.png
    332
    611
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the semiconductor device of the Kamiyama with a first and second terminal as taught by Fujita in order to interconnect the terminals of the semiconductor element with the inner tip ends of the inner leads (Fujita, col. 1, lines 18-25).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama and Oda and further in view of U.S. Pub # 2016/0365320 to Takizawa.
Regarding claims 11-12, Kamiyama and Oda disclose all of the limitations of claims 10 and 9 respectively from which this claim depends.
Kamiyama and Oda fail to disclose wherein at least one of the switching element and the diode element is formed of a wide band gap semiconductor.
Takizawa discloses wherein at least one of the switching element and the diode element is formed of a wide band gap semiconductor (Takizawa ¶0005).
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Application No. JP 2016-111088 to Kamiyama et al. (Kamiyama) as provided in IDS in view of WO 2019/077874 to Masayoshi et al. (Masayoshi).
Regarding independent claim 13, Kamiyama discloses a semiconductor device (Fig. 10) comprising:
a switching element (Fig. 10: CHP1) and a diode element (Fig. 10: CHP2) placed on a switching element die pad (Fig. 10: P1) to which two terminals (Fig. 10: LD1A(P1,PT) and LD1B(P1,PT and Examiner’s Mark-up) are connected, the two terminals being disposed on a first side (Fig. 10: SD1) in plan view (Fig. 10);
a control element (see Examiner’s Mark-up) placed on a control element die pad (see Examiner’s Mark-up) to which one terminal (see Examiner’s Mark-up) is connected, the control element (see Examiner’s Mark-up) being configured to control the switching element (the control element is connected by wire to the switching element), the one terminal (see Examiner’s Mark-up) being disposed on a second side opposite (SD2) to the first side (SD1); and
a mold resin (see Fig. 10: MR and Examiner’s Mark-up) encapsulating the switching element (CHP1), the diode element (CHP2), and the control element (see Examiner’s Mark-up) to allow a plurality of terminals (see Examiner’s Mark-up) including the two terminals (Fig. 10: LD1A(P1,PT) and LD1B(P1,PT and Examiner’s Mark-up) and the one terminal (see Examiner’s Mark-up) to protrude outward.

Masayoshi discloses wherein the two terminals have tie bar cut marks (Fig. 6: 66a, 66b).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the two terminals of the Kamiyama with a tie bar cut marks as taught by Masayoshi so as to provide protruding for each terminal (see Masayoshi).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama and Masayoshi and further in view of U.S. Pat # 4,912,546 to Fujita.
Regarding claim 14, Kamiyama and Masayoshi disclose all of the limitations of claim 9 from which this claim depends.
Kamiyama and Masayoshi fail to disclose wherein a first terminal of the two terminals is a dummy terminal shorter than a second terminal of the two terminals.
Fujita discloses (Fig. 4) wherein a first terminal of the two terminals is a dummy terminal shorter than a second terminal of the two terminals.

    PNG
    media_image2.png
    332
    611
    media_image2.png
    Greyscale

.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama and Masayoshi and further in view of U.S. Pub # 2016/0365320 to Takizawa.
Regarding claims 15-16, Kamiyama and Masayoshi disclose all of the limitations of claims 10 and 9 respectively from which this claim depends.
Kamiyama and Masayoshi fail to disclose wherein at least one of the switching element and the diode element is formed of a wide band gap semiconductor.
Takizawa discloses wherein at least one of the switching element and the diode element is formed of a wide band gap semiconductor (Takizawa ¶0005).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provide at least one of the switching element and the diode element of the Kamiyama with a wide band gap semiconductor as taught by Takizawa as a power converter (Takizawa ¶0005).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896